Citation Nr: 0912043	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-28 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a respiratory disorder.  


FINDING OF FACT

There is no diagnosis of any respiratory disability.


CONCLUSION OF LAW

Chronic respiratory disorder due to exposure to exposure to 
herbicide exposure was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his respiratory disorder was caused 
by exposure to Agent Orange while serving in the Republic of 
Vietnam.  After considering the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 
104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski,  2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for certain 
chronic diseases manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Malignant tumors are chronic 
diseases with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309.

A Veteran who served during active service in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 
McCart v. West, 12 Vet. App. 164 (1999).  The Veteran's 
period of active duty from November 1967 to February 1969 
included service in Vietnam during the applicable period.  
Thus, he will be presumed to have been exposed to herbicides.  

For herbicide-exposed Veterans, diseases associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  However, a respiratory 
disorder is not among the listed presumptive diseases.  While 
respiratory cancers are presumptive diseases for herbicide-
exposed Veterans, respiratory cancers are defined as cancers 
of the lung, bronchus, larynx, or trachea.  However, the 
Veteran has not been diagnosed with any of the above listed 
cancers, and the Veteran's respiratory disorder is not 
considered a respiratory cancer for which a presumption of 
service connection can be granted based on exposure to 
herbicides.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 
3.309(e).  Therefore, the Board concludes that the Veteran is 
not entitled to the application of the presumptive provisions 
based on exposure to herbicides.  38 C.F.R. § 3.309(e).  

Having determined that the Veteran is not entitled to 
application of the presumptive provisions based on exposure 
to herbicides, the Board must now evaluate whether the 
Veteran is entitled to service connection on a direct basis.  
An appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran claims that he has a chronic respiratory disorder 
due to herbicide exposure that he believes is due to his 
military service.  The Board acknowledges that the Veteran is 
competent to give lay evidence about what he has experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a lay 
person, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 123 (1998); Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The service medical records are silent for any treatment for 
or diagnosis of any respiratory problem.  The Veteran did not 
complain of any respiratory problems at his separation 
examination in December 1968, nor were any abnormalities 
noted, especially related to his respiratory system.

The August 1997 private treatment records show that the 
Veteran had good breath sounds.  No complaints were made 
about any respiratory problems.  

The Veteran underwent VA treatment from July 1998 to November 
2007.  Treatment notes show one complaint of shortness of 
breath.  The physicians failed to render a diagnosis of any 
respiratory disorder or indicate that there was any 
disability present.  Finally, the Veteran has not identified 
any post-service treatment for any disability related to his 
respiratory system.  

Thus, the only evidence of a current disability is the 
Veteran's subjective complaints of chronic respiratory 
disorder.  Service connection is awarded for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) 
(service connection means facts showing a particular injury 
or disease resulting in disability that was incurred 
coincident with service).  Pain, in and of itself, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  Nor is the 
respiratory problem a particular injury or disease but is 
rather a symptom without a diagnosed or identifiable 
underlying disorder.  

At no time does the record reflect a diagnosis of any 
disorder of the respiratory system.  The Veteran has only 
complained that he has pain shortness of breath, which he has 
related to his work in service.  The Veteran has not shown 
nor does he contend that he has any medical expertise that 
would make him competent to render a medical diagnosis or 
give a medical opinion.  Therefore, the Veteran's complaints 
without any medical diagnosis or opinion are not sufficient 
to establish that he has a current disability of the 
respiratory system. 

Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  Without competent evidence of a diagnosed 
pathology for the Veteran's respiratory disorder, service 
connection cannot be awarded.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in April 2005; a rating 
decision in September 2005; and a statement of the case in 
June 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  
Thus, VA has satisfied its duty to notify and satisfied that 
duty prior to the issuance of the February 2008 supplemental 
statement of the case.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a chronic respiratory disorder is 
denied.



____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


